Citation Nr: 0908747	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-31 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a disability of the 
left hip/left lower extremity, to include sciatica.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Hachey, Counsel
INTRODUCTION

The Veteran served on active duty from June 1944 to December 
1945 and from October 1951 to October 1952.  He served in 
World War II and was awarded the Purple Heart and 
Distinguished Flying Cross.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(the RO).

The Veteran presented testimony before the undersigned at the 
RO in September 2007.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.  At the 
hearing, the case was advanced on the docket due to the 
Veteran's advanced age.  See Board Hearing Tr. at 2; 38 
C.F.R. § 20.900(c) (2008).

Following the hearing, the Board reopened the Veteran's 
previously-denied service-connection claim for a left hip 
disability, to include a disability of the left lower 
extremity, and remanded the claim for additional development.  
The case is now once again before the Board and, for the 
reasons outlined below, is again REMANDED to the agency of 
original jurisdiction (AOJ).  VA will notify the Veteran if 
further action is required.


ORDER 

The following CORRECTION is made in a decision issued by the 
Board in this case on November 29, 2007:

On page 6 of the decision, in the "ORDER" 
paragraph, replace the word "granted" with the 
following words:  "reopened, and to this extent 
the appeal is granted."



REMAND

This appeal arises out of the Veteran's contention that his 
current left lower extremity disability, including possible 
sciatica, is a direct result of a fall from an airplane 
ladder during his second period of active duty.  He 
alternatively contends that his in-service fall aggravated a 
pre-existing gunshot wound to the left hip beyond the normal 
course of the condition, which in turn resulted in his 
current left hip and/or left lower extremity disability.

The Board previously remanded the case in November 2007 to 
obtain a medical opinion regarding the nature and etiology of 
the Veteran's left hip and/or left lower extremity 
symptomatology.  The Board specifically requested that the 
examiner identify any left hip and/or left lower extremity 
disability present and render an opinion as to whether such 
was directly related to the Veteran's period of military 
service, to include his fall from an airplane ladder.  The 
Board also directed that the examiner render an opinion as to 
whether any current left hip and/or left lower extremity 
disability identified represents an in-service aggravation of 
the pre-existing gunshot wound.

In response to the Board's remand, an additional VA 
examination was conducted in November 2008.  After conducting 
a physical examination, the examiner diagnosed the Veteran 
with "left degenerative hip disease with total hip 
replacement" and "Charcot-Marie Tooth" disease, neither of 
which he concluded were directly related to the Veteran's 
period of active duty.  The examiner did not, however, render 
an opinion as to whether these conditions represent an 
aggravation of the Veteran's pre-existing gunshot wound 
residuals, as requested in the Board's remand.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the November 2008 VA 
examination report does not provide each of the medical 
opinions requested by the Board in its prior remand, the 
medical opinion is inadequate and the case must again be 
remanded so that an additional medical examination can be 
conducted together with an opinion that more specifically 
addresses the etiology of the Veteran's left hip and left 
lower extremity condition.  

The Board also believes that an additional examination is 
needed to more fully address whether the Veteran has sciatica 
and, if so, whether such is related to service or the 
Veteran's pre-existing gunshot wound.  The medical evidence 
currently of record is somewhat equivocal as to whether the 
Veteran has this condition.  While the November 2008 VA 
examiner suggested that sciatica is present, he did not 
provide a formal diagnosis.  He also failed to render an 
opinion as to the potential relationship between sciatica and 
service or the Veteran's pre-existing gunshot wound.  

A March 2004 VA examination report also suggested that the 
Veteran may have sciatica.  The examination report noted that 
low back X-rays "will be obtained" and that, if such are 
negative, the Veteran "may have sciatica as a result of 
stretching the nerve during the injury sustained on the 
[airplane] ladder."  However, the actual reports of the X-
rays the examiner stated would be conducted were not 
associated with the claims file.  As such, it is unclear 
whether the Veteran actually has sciatica and, if so, its 
specific etiology.  Notably, the March 2004 VA examiner 
diagnosed the veteran with "lumbar radiculapathy likely."  
Also, a July 1998 private medical report contains a diagnosis 
of significant peripheral neuropathy and mid-left L-5 nerve 
root abnormality.

The question of whether the Veteran currently has sciatica 
(or a similar condition) and its etiology is of particular 
importance in this case.  The Veteran has submitted various 
statements throughout the course of this appeal, including as 
recently as January 2009, clarifying that the focus of his 
appeal is on sciatica or other sciatic nerve injury.  See, 
e.g., Statement from Veteran, received January 12, 2009; VA 
Form 21-4138, received in May 2007.  The Veteran's statements 
also correctly point out that his service treatment records 
include multiple diagnoses of sciatica and/or sciatic 
neuritis.  The same records chronicle extensive in-service 
treatment for this condition.

Because the nature and etiology of the Veteran's claimed 
sciatica remains obscure, on remand the examiner should also 
render an opinion as to whether the Veteran has sciatica and, 
if so, whether such is related to service or the Veteran's 
pre-existing gunshot wound.  Before the examination is 
conducted, the report of the X-rays conducted in conjunction 
with the March 2004 VA examination should be obtained and 
associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain a copy of the report of the X-
rays conducted in conjunction with the 
March 2004 VA examination, and associate 
the same with the claims file.  If the X-
ray reports are unavailable, such should 
be clearly annotated in the claims file.  

2.  After the development requested above 
is completed, schedule the Veteran for an 
examination to determine the nature and 
etiology of his claimed left hip and/or 
left lower extremity disability, to 
include his complaints of sciatica and 
shooting pain in the left lower 
extremity.  The examination should be 
conducted by a neurologist or other 
appropriately-qualified physician, other 
than the physician who conducted the 
November 2008 VA examination.  After 
conducting an examination of the Veteran 
and performing any clinically-indicated 
diagnostic testing, the examiner should 
specifically identify any left hip and/or 
left lower extremity disability present, 
specifically including an opinion as to 
whether the Veteran has sciatica or some 
other related neurological condition in 
the left lower extremity.  For each left 
hip and/or left lower extremity 
disability identified, to potentially 
include sciatica, the following questions 
should be answered:

(a.) Is it at least as likely as not (50 
percent or greater) that any left hip 
and/or left lower extremity disability 
identified (to potentially include 
sciatica or a similar condition), is 
directly related to the Veteran's period 
of active military service, to include 
his fall from an airplane ladder.

(b.) If any left hip and/or left lower 
extremity disability identified (to 
potentially include sciatica or a similar 
condition), is not directly related to 
the Veteran's period of active military 
service, is such related to the Veteran's 
pre-service left hip gunshot wound?

(c.) For each left hip and/or left lower 
extremity disability the examiner finds 
to be related to the pre-service left hip 
gunshot wound (to potentially include 
sciatica or a similar condition), does 
such represent an in-service aggravation 
of the gunshot wound residuals beyond the 
normal progression of the condition?  

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to fully explain any opinion 
provided, and to include supporting 
references to the Veteran's medical 
record.

3.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the Veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the Veteran until he is contacted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



